Harris, J.
Notwithstanding the repeated decisions, from the very establishment of the Court itself, it seems very difficult to eradicate a prevalent but mistaken idea with members of the bar, that upon the coming in of the answer of a defendant, and swearing off (as it is called in common parlance,) the equity of complainant’s bill, the injunction in the cause will, as a matter of course, be dissolved. The granting and the dissolution of injunctions must ever remain matters for the careful and sound discretion of the Judges of the Superior Courts. Injunctions are the most efficient instruments known to jurisprudence with which to enforce right and to protect against present or prospective wrong.
This Court is always reluctant to interfere, by ordering a dissolution, when the Judge below has refused such motion. *85It will interfere whenever it is manifest to it that the discretion was abused or unsoundly exercised. We do not think the refusal here calls for a reversal.
Judgment affirmed.